Exhibit 10.2




BioMarin Pharmaceutical Inc.
Amended and Restated 2006 Employee Stock Purchase Plan,
As Amended and Restated April 12, 2019


The following constitutes the provisions of the BioMarin Pharmaceutical Inc.
Amended and Restated 2006 Employee Stock Purchase Plan of BioMarin
Pharmaceutical Inc. (the “Company”), which is an amendment and restatement of
the Company’s 1998 Employee Stock Purchase Plan (which shall remain in full
force and effect (including all Offering Periods, as defined below, in effect
thereunder).
1. Purpose.
The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Shares of the
Company. It is the intention, but not the obligation, of the Company to have the
Plan qualify as an “employee stock purchase plan” under Section 423 of the Code.
The provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.
2. Definitions.
(a) “Administrator” means (i) any person, committee or Company department,
division or function to whom the Board delegates administrative discretion under
the Plan, and (ii) the Board, which may exercise any and all administrative
powers associated with the Plan.
(b) “Board” means the Board of Directors of the Company.
(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d) “Common Shares” means shares of common stock, par value $.001 per share, of
the Company.
(e) “Company” means BioMarin Pharmaceutical Inc., a Delaware corporation.
(f) “Compensation” means the sums of the types and amounts of compensation
determined from time to time by the Administrator in its sole discretion to be
eligible to be taken into account under the Plan, provided that no such
determination shall include or exclude any type or amount of compensation
contrary to the requirements of Section 423 of the Code, including the equal
treatment of participants having the same employer corporation.
(g) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee, Continuous Status as an Employee shall
not be considered interrupted in the case of (i) sick leave; (ii) military
leave; (iii) any other leave of absence approved by the Administrator, provided
that such leave is for a period of not more than three months, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; or (iv) in the case of transfers between locations of the Company
or between the Company and its Designated Subsidiaries.
(h) “Contributions” means all amounts credited to the account of a participant
pursuant to the Plan.
(i) “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation, or other capital reorganization of
the Company with or into another corporation, or any other transaction or series
of related transactions in which the Company’s stockholders immediately prior
thereto own less than 50% of the voting shares of beneficial interest of the
Company (or its successor or parent) immediately thereafter.
(j) “Designated Subsidiaries” means the Subsidiaries (or other entities with
respect to sub-plans established under Section 19(d)) that have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.
(k) “Employee” means any person, including an Officer, whom the Company or one
of its Designated Subsidiaries classifies as an employee for payroll tax
purposes.
(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(m) “Non-United States Offering” means a separate Offering Period covering
eligible Employees of one or more Designated Subsidiaries, as described in
Section 8(b) and 13(b).
(n) “Offering Date” means the first business day of each Offering Period (and
shall thereby be the grant date for each Offering Period).


1



--------------------------------------------------------------------------------

Exhibit 10.2




(o) “Offering Period” means a period of approximately twenty-four (24) months,
commencing on the first business day on or after May 1 and November 1 of each
year and terminating on the last business day of the periods ending twenty-four
months later (or such other period that the Administrator may determine in its
sole discretion before an Offering Date); provided that the first Offering
Period under the Plan, as amended and restated herein, shall begin on May 1,
2005 and shall end on April 30, 2007.
(p) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
there under.
(q) “Plan” means this Amended and Restated 2006 Employee Stock Purchase Plan.
(r) “Purchase Date” means the last day of each Purchase Period of the Plan,
provided, however, that if such date is not a business day, the “Purchase Date”
shall mean the immediately preceding business day.
(s) “Purchase Period” means a period of six calendar months (or such other
period of up to 27 consecutive months that the Administrator may determine in
its sole discretion before an Offering Date), beginning on the day after each
Purchase Date and ending on the next Purchase Date, except that the first
Purchase Period of any Offering Period shall commence on the Enrollment Date and
end with the next Purchase Date; provided, however, that the first Purchase
Period under the Plan as amended and restated shall commence on May 1, 2006.
(t) “Purchase Price” means with respect to a Purchase Period an amount equal to
85% of the Fair Market Value (as defined in Section 7(b)) of a Share on the
Offering Date or the Purchase Date, whichever is lower; provided, however, that
the Administrator may before any Offering Date establish a different formula for
determining the Purchase Price so long as the formula does not result in a lower
Purchase Price than is allowable under Section 423(b)(6) of the Code.
(u) “Share” means one Common Share, as adjusted in accordance with Section 18.
(v) “Subsidiary” means a corporation (or an unincorporated entity of which the
Company is a co-employer of its employees), domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
3. Eligibility.
(a) Any person who is an Employee as of the date two (2) months before the
Offering Date of a given Offering Period shall be eligible to participate in
such Offering Period, subject to the requirements of Section 5(a) and the
limitations imposed by Section 423(b) of the Code.
(b) Any provisions of the Plan to the contrary notwithstanding other than
Section 3(c), no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own shares of beneficial ownership of the Company and/or hold outstanding
options to purchase Shares possessing five percent (5%) or more of the total
combined voting power or value of all classes of Shares of the Company or shares
of common stock of any Subsidiary of the Company, or (ii) if such option would
permit his or her rights to purchase Shares under all employee stock purchase
plans (described in Section 423 of the Code) of the Company and its Subsidiaries
to accrue at a rate that exceeds Twenty-Five Thousand Dollars ($25,000) of the
Fair Market Value of such Shares (determined at the time such option is granted)
for each calendar year in which such option is outstanding at any time.
(c) Employees of affiliates of the Company that are not corporate Subsidiaries,
and Employees who are ineligible to participate pursuant to Section 3(b)(i) may,
in the sole discretion of the Administrator, be eligible to participate in any
Company sub-plan or sub-plans that the Administrator may establish in accordance
with Section 19(d).
4. Offering Periods.
The Plan shall be implemented by consecutive, overlapping Offering Periods with
a new Offering Period generally commencing on the first business day on or after
May 1 or November 1 of each year (or on such other day as the Administrator
shall determine), ending on the last day of the calendar month that is
approximately twenty-four (24) months after the Purchase Period begins, and
continuing thereafter until terminated in accordance with Section 20; provided,
however, that the first Offering Period under the Plan shall be the Offering
Period that commenced May 1, 2005. Notwithstanding any other provision in this
Plan, in the event the Fair Market Value of a Share on the Offering Date of an
ongoing Offering Period is greater than or equal to the Fair Market Value of a
Share on the Offering Date of a newer Offering Period, then the ongoing Offering
Period shall terminate and all participants (including those previously enrolled
in ongoing Offering Periods) shall automatically become enrolled in the newer
Offering Period. The Administrator shall have the power to change the duration
and/or frequency of Offering Periods and Purchase


2



--------------------------------------------------------------------------------

Exhibit 10.2




Periods with respect to future purchases without stockholder approval, provided
that the Administrator shall communicate any such change to affected
participants as soon as administratively practicable prior to the scheduled
beginning of the first Purchase Period to be affected.
5. Participation.
(a) An eligible Employee may become a participant in the Plan by completing a
subscription agreement and/or such other enrollment forms provided by the
Company (the “Subscription Materials”) and submitting such Subscription
Materials with the Company and/or the stock brokerage or other financial
services firms designated or approved by the Administrator from time to time
(each, a “Designated Broker”) prior to the date set by the Administrator
applicable to an Offering Date. The Subscription Materials shall set forth the
percentage of the participant’s Compensation (subject to Section 6(a)) to be
paid as Contributions pursuant to the Plan.
(b) Payroll deductions shall commence at the start of the first applicable
payroll period following the Offering Date (or on such later date as may be
determined and communicated to affected participants by the Administrator) and
shall end on the last payroll paid on or prior to the last Purchase Period to
which the Subscription Materials is applicable, unless sooner terminated by the
participant as provided in Section 10.
(c) A participant’s Subscription Materials shall remain in effect for successive
Purchase Periods unless modified as provided in Section 6 or terminated as
provided in Section 10.
6. Method of Payment of Contributions.
(a) Subject to the limitation set forth in Section 6(c), a participant shall
elect to have payroll deductions made on each payday during the Purchase Period
in an amount not less than one percent (1%) nor more than ten percent (10%) of
such participant’s Compensation on each payday during the Offering Period. All
payroll deductions made by a participant shall be credited to his or her account
under the Plan. A participant may not make any additional payments into such
account. A participant’s election of a certain payroll deduction rate shall
automatically apply to subsequent Purchase Periods and Offering Periods unless
modified by the participant within such time period prior to such Purchase
Periods or Offering Periods as may be determined and communicated to
participants by the Administrator.
(b) A participant may discontinue his or her participation in the Plan as
provided in Section 10, and may increase or decrease the rate of his or her
Contributions with respect to the current Purchase Period, subsequent Purchase
Periods, or a subsequent Offering Period only in accordance with rules that the
Administrator establishes before the Offering begins. Any change in rate shall
be effective as soon as administratively practicable.
(c) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), the Administrator may reduce a
participant’s payroll deductions or terminate a participant’s payroll deductions
during any Purchase Period scheduled to end during the current calendar year. In
such case, payroll deductions shall re-commence at the beginning of the first
Purchase Period that is scheduled to end in the following calendar year at the
rate last elected by such participant, unless the participant has withdrawn from
the Purchase Period pursuant to Section 10.
7. Grant of Option.
(a) On the Offering Date of each Offering Period, each eligible Employee
participating in such Offering Period shall be granted an option to purchase on
each Purchase Date for each Purchase Period within the Offering Period a number
of Shares determined by dividing such Employee’s Contributions accumulated
during such Purchase Period and retained in the participant’s account as of the
Purchase Date by the applicable Purchase Price; provided however that the
maximum number of Shares an Employee may purchase during each Purchase Period
shall not exceed 5,000 Shares (subject to adjustment pursuant to Section 18),
and provided further that such purchase shall be subject to the limitations set
forth in Sections 3(b) and 12. The Board may, for future Offering Periods,
increase or decrease, in its absolute discretion, the maximum number of shares
of the Company’s Common Stock that an eligible Employee may purchase during each
Purchase Period of such Offering Period. Exercise of the option shall occur as
provided in Section 8, unless the participant has withdrawn from the Purchase
Period pursuant to Section 10. The option shall expire on the last day of the
Offering Period.
(b) The fair market value of the Company’s Common Shares on a given date (the
“Fair Market Value”) shall be –
(i) the closing sales price of the Common Shares for such date (or, in the event
that the Common Shares are not traded on such date, on the immediately preceding
trading date), as reported by the New York Stock Exchange or the American Stock
Exchange, or, if such price is not reported, then on the nearest preceding
trading day during which a sale occurred; or


3



--------------------------------------------------------------------------------

Exhibit 10.2




(ii) if such stock is not traded on either exchange but is quoted on NASDAQ or a
successor quotation system (A) the last sales price (if the stock is then listed
as a National Market Issue under The Nasdaq National Market System or any
successor system) or (B) the mean of the bid and asked prices per-share of the
Common Shares as reported by the NASDAQ or successor; or
(iii) in the event the Common Shares are not listed on a stock exchange or
quoted on NASDAQ but is otherwise traded in the over-the-counter market, the
Fair Market Value per share shall be the mean between the most recent
representative bid and asked prices; or
(iv) if subsections (i)-(iii) do not apply, the fair market value established in
good faith by the Board.
8. Exercise of Option.
(a) Unless a participant withdraws from a Purchase Period as provided in Section
10, his or her option for the purchase of Shares will be exercised automatically
on each Purchase Date of a Purchase Period, and the maximum number of full
Shares subject to the option will be purchased at the applicable Purchase Price
with the accumulated Contributions in his or her account. No fractional Shares
shall be sold or issued pursuant to the Plan. Any payroll deductions accumulated
in a participant’s account that are not sufficient to purchase a full Share
shall be retained in the participant’s account for the subsequent Purchase
Period, subject to earlier withdrawal by the participant as provided in Section
10. Any other amounts left over in a participant’s account after a Purchase Date
shall be returned to the participant. The Shares purchased upon exercise of an
option hereunder shall be deemed to be transferred to the participant on the
Purchase Date. During his or her lifetime, a participant’s option to purchase
Shares hereunder is exercisable only by him or her.
(b) Where payroll deductions on behalf of participants who are citizens or
residents of countries other than the United States (without regard to whether
they are also citizens of the United States or resident aliens) are prohibited
by applicable law, the Administrator may establish a Non-United States Offering
covering all eligible Employees of one or more Designated Subsidiaries subject
to such prohibition on payroll deductions. The Non-United States Offering shall
provide another method for payment of the Purchase Price with such terms and
conditions as shall be administratively convenient and comply with applicable
law. On each Purchase Date of the Offering Period applicable to a Non-United
States Offering, each participant who has not withdrawn from the Purchase Period
pursuant to Section 10 and whose participation in such Offering Period has not
otherwise terminated before such Purchase Date shall automatically acquire
pursuant to the exercise of the participant’s option a number of whole Shares
determined in accordance with Section 8(a) to the extent of the total amount of
the participant’s plan account balance accumulated during the Offering Period in
accordance with the method established by the Administrator and not previously
applied toward the purchase of Shares. However, in no event shall the number of
Shares purchased by a participant during such Offering Period exceed the number
of Shares subject to the participant’s option. The Company shall return to a
participant in a Non-United States Offering in accordance with Section 8(a) any
excess payroll deductions received from such participant.
9. Delivery.
As promptly as practicable after each Purchase Date of each Purchase Period, the
number of Shares purchased by each participant upon exercise of his or her
option shall be deposited into an account established in the participant’s name
with a Designated Broker.
10. Voluntary Withdrawal; Termination of Employment.
(a) Subject to applicable securities law restrictions (e.g., the Company’s
insider trading policy), a participant may withdraw all but not less than all
the Contributions credited to his or her account under the Plan at any time
prior to each Purchase Date by giving the Company or the Designated Broker a
notice of withdrawal in the form or manner designated by the Company or the
Designated Broker (the “Notice of Withdrawal”) prior to the date determined and
communicated by the Administrator. All of the participant’s Contributions
credited to his or her account will be paid to him or her promptly after receipt
of his or her Notice of Withdrawal, no further Contributions for the purchase of
Shares will be made during such Purchase Period, and his or her option will be
automatically terminated.
(b) Upon termination of the participant’s Continuous Status as an Employee prior
to the Purchase Date of a Purchase Period for any reason, including retirement
or death, the Contributions credited to his or her account will be returned to
him or her or, in the case of his or her death, to the person or persons
entitled thereto under Section 14, and his or her option will be automatically
terminated.
(c) In the event an Employee fails to remain in Continuous Status as an Employee
of the Company during the Purchase Period in which the employee is a
participant, he or she will be deemed to have elected to withdraw from such
Purchase Period and the Contributions credited to his or her account will be
returned to him or her and his or her option will be automatically terminated.


4



--------------------------------------------------------------------------------

Exhibit 10.2




(d) If a participant withdraws from a Purchase Period, the participant may
enroll as a new participant in a subsequent Offering Period for which such
participant is otherwise eligible by completing and submitting Subscription
Materials pursuant to Section 5(a).
11. Interest.
No interest shall accrue on the Contributions of a participant in the Plan.
12. Shares.
(a) Subject to Section 18, the maximum number of Shares that participants may
purchase pursuant to the Plan for Offering Periods beginning after on or after
May 1, 2005 shall be seven million (7,000,000) Shares. The Shares that
participants purchase pursuant to the Plan shall by newly-issued Shares,
treasury Shares, or Shares purchased by the Designated Broker on the open market
provided, however, that no more than seven million (7,000,000) Shares, (as
adjusted pursuant to Section 18) shall be purchased pursuant to options under
the Plan. In the latter case, to the extent the Purchase Price for Shares is
below their Fair Market Value for any Purchase Period, the Company shall pay the
Designated Broker such amounts as are necessary to subsidize the Purchase Price
for Shares purchased on the open market.
(b) The participant shall have no interest (including no right to receive any
dividends) or voting right in Shares covered by his or her option until such
option has been exercised.
(c) Shares to be delivered to a participant under the Plan will be registered in
the name of the participant or, if directed by the participant in writing, in
the name of the participant and his or her spouse.
13. Administration.
(a) The Administrator shall supervise and administer the Plan, and shall have
full and exclusive discretionary authority to construe, interpret, and apply the
terms of the Plan, to determine eligibility, to adjudicate all disputed claims
under the Plan, to adopt, amend and rescind any rules deemed appropriate for the
administration of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. Every finding, decision, and
determination made by the Administrator shall, to the full extent permitted by
law, be final and binding upon all parties. No person acting individually or
jointly as the Administrator shall be liable for any action or determination
made in good faith with respect to the Plan or any participant.
(b) The Administrator shall have the power, in its discretion, to adopt one or
more sub-plans of the Plan as the Administrator deems necessary or desirable to
comply with the laws or regulations, tax policy, accounting principles or custom
of foreign jurisdictions applicable to employees of a Subsidiary business entity
of the Company, provided that any such sub-plan shall not be within the scope of
an “employee stock purchase plan” within the meaning of Section 423 of the Code.
Any of the provisions of any such sub-plan may supersede the provisions of this
Plan, other than Section 12. Except as superseded by the provisions of a
sub-plan, the provisions of this Plan shall govern such sub-plan. Alternatively
and in order to comply with the laws of a foreign jurisdiction, the
Administrator shall have the power, in its discretion, to grant options to
citizens or residents of a non-U.S. jurisdiction (without regard to whether they
are also citizens of the United States or resident aliens) that provide terms
which are less favorable than or different from the terms of an option granted
under the same Offering Period to Employees resident in the United States.
(c) Power to Establish Separate Offerings with Varying Terms. The Administrator
shall have the power, in its discretion, to establish separate, simultaneous or
overlapping Offering Periods having different terms and conditions and to
designate the Designated Subsidiary or Subsidiaries that may participate in a
particular Offering Period, provided that each Offering Period shall
individually comply with the terms of the Plan and the requirements of
Section 423(b)(5) of the Code that all participants granted options pursuant to
such Offering Period shall have the same rights and privileges within the
meaning of such section.
14. Designation of Beneficiary.
(a) A participant may designate a beneficiary who is to receive any Shares and
cash, if any, from the participant’s account under the Plan in the event of such
participant’s death subsequent to the end of a Purchase Period but prior to
delivery to him or her of such Shares and cash. In addition, a participant may
designate a beneficiary who is to receive any cash from the Participant’s
account under the Plan in the event of such participant’s death prior to the
Purchase Date. If a participant is married and the designated beneficiary is not
the spouse, spousal consent shall be required for such designation to be
effective. Beneficiary designations under this Section 14(a) shall be made in
the form and in the manner as directed by the Company.
(b) Such designation of beneficiary may be changed by the participant (and his
or her spouse, if any) at any time by written notice in accordance with Section
14(a). In the event of the death of a participant and in the absence of a


5



--------------------------------------------------------------------------------

Exhibit 10.2




beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such Shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.
15. Transferability.
Neither Contributions credited to a participant’s account nor any rights with
regard to the exercise of an option or to receive Shares under the Plan may be
assigned, transferred, pledged or otherwise disposed of in any way (other than
by will, the laws of descent and distribution, or as provided in Section 14) by
the participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from a Purchase Period in accordance with Section 10.
16. Use of Funds.
All Contributions received or held by the Company under the Plan may be used by
the Company for any corporate purpose, and the Company shall not be obligated to
segregate such Contributions.
17. Reports.
Individual recordkeeping accounts will be maintained for each participant in the
Plan. Statements of account will be provided to participating Employees at least
annually by the Designated Broker, which statements will set forth the amounts
of Contributions, the per Share Purchase Price, the number of Shares purchased,
and the remaining cash balance, if any.
18. Adjustments Upon Corporate Transactions.
(a) In the event of a proposed dissolution or liquidation of the Company, any
Purchase Period then in progress will terminate immediately prior to the
consummation of such action, unless otherwise provided by the Board. In the
event of a Corporate Transaction, each option outstanding under the Plan shall
be assumed or an equivalent option shall be substituted by the successor
corporation or a parent or Subsidiary of such successor corporation. In the
event that the successor corporation refuses to assume or substitute for
outstanding options, each Purchase Period then in progress shall be shortened
and a new Purchase Date shall be set (the “New Purchase Date”), as of which date
any Purchase Period then in progress will terminate. The New Purchase Date shall
be on or before the date of consummation of the transaction and the Board shall
provide reasonable notice to each participant in writing prior to the New
Purchase Date, that the Purchase Date for his or her option has been changed to
the New Purchase Date and that his or her option will be exercised automatically
on the New Purchase Date, unless prior to such date he or she has withdrawn from
the Purchase Period as provided in Section 10.
(b) For purposes of this Section 18, an option granted under the Plan shall be
deemed to be assumed, without limitation, if, at the time of issuance of the
stock or other consideration upon a Corporate Transaction, each holder of an
option under the Plan would be entitled to receive upon exercise of the option
the same number and kind of shares of stock or the same amount of property, cash
or securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to the
transaction, the holder of the number of Shares covered by the option at such
time (after giving effect to any adjustments in the number of Shares covered by
the option as provided for in this Section 18); provided, however, that if the
consideration received in the transaction is not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Shares in the
transaction.
(c) The Administrator shall equitably adjust the number of Shares covered by
each outstanding option, and the number of Shares that may be purchased pursuant
to options under the Plan, as well as the price per Share covered by each such
outstanding option, to reflect any increase or decrease in the number of issued
Shares resulting from a stock-split, reverse stock-split, stock dividend,
combination, recapitalization or reclassification of the Shares, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be required to be made with respect to, the number or price of Shares
subject to any option.
19. Amendment or Termination.
(a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 18, no such termination of the Plan may affect
options previously granted, provided that the Plan or a


6



--------------------------------------------------------------------------------

Exhibit 10.2




Purchase Period may be terminated by the Board on a Purchase Date or by the
Board’s setting a new Purchase Date with respect to a Purchase Period then in
progress if the Board determines that termination of the Plan and/or the
Purchase Period is in the best interests of the Company and the stockholders, or
if continuation of the Plan and/or the Purchase Period would cause the Company
to incur adverse accounting charges as a result of a change after the effective
date of the Plan in the generally accepted accounting rules applicable to the
Plan. Except as provided in Section 18 and in this Section 19, no amendment to
the Plan shall make any change in any option previously granted that adversely
affects the rights of any participant. In addition, to the extent the
Administrator considers it appropriate to conform the Plan with Rule 16b-3 under
the Exchange Act, Section 423 of the Code, or any other applicable law,
regulation, or stock exchange rule, the Company shall obtain stockholder
approval in such a manner and to such a degree as so required.
(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been adversely affected, the Board (or its
committee) shall be entitled to change the Purchase Periods, to limit the
frequency and/or number of changes in the amount withheld during a Purchase
Period, to establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, to permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, to
establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Shares for each participant properly correspond with amounts withheld
from the participant’s Compensation, and to establish such other limitations or
procedures as the Board (or its committee) determines in its sole discretion
advisable that are consistent with the Plan.
(c) The Company may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Company specifically authorizes the Administrator to adopt rules and procedures
regarding handling of payroll deductions, payment of interest, conversion of
local currency, payroll tax, withholding procedures and handling of stock
certificates which vary with local requirements.
(d) The Administrator may also adopt sub-plans applicable to the Company or to
particular Subsidiaries, or locations, which sub-plans may be designed to be
outside the scope of Section 423 of the Code. The rules of such sub-plans may
take precedence over other provisions of this Plan, but unless otherwise
superseded by the specific terms of such sub-plan, the provisions of this Plan
shall govern the operation of such sub-plan. In addition, the Administrator may
adopt rules or procedures relating to the operation and administration of the
Plan to accommodate the specific requirements of local laws and procedures.
Without limiting the generality of the foregoing, the Company is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions, payment of interest, conversion of local currency, payroll tax,
withholding procedures and handling of stock certificates which vary with local
requirements.
20. Notices.
All notices or other communications by a participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.
21. Conditions Upon Issuance of Shares.
Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, applicable state securities
laws, and the requirements of any stock exchange upon which the Shares may


7



--------------------------------------------------------------------------------

Exhibit 10.2




then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
22. Term of Plan; Effective Date.
The Plan, as amended and restated herein, shall become effective on April 12,
2019, provided that the effectiveness of the Plan, as amended and restated
herein, shall be contingent on the Company’s receipt of approval in by a vote of
a majority of the votes cast at a duly held meeting of the Company’s
stockholders (or by such other stockholder vote that the Administrator
determines to be sufficient for the issuance of Shares or stock options
according to the Company’s governing documents and applicable state law). The
Plan shall continue in effect until terminated under Section 19. In the event
that the Plan, as amended and restated herein, does not receive stockholder
approval, then the Plan, as amended and restated herein, shall not become
effective and the Plan as in effect prior to this amendment and restatement will
continue in full force and effect and continue to apply to ongoing Offering
Periods that were in effect prior to the Plan’s termination on May 2, 2018.
23. Additional Restrictions of Rule 16b-3.
The terms and conditions of options granted hereunder to, and the purchase of
Shares by, persons subject to Section 16 of the Exchange Act shall comply with
the applicable provisions of Rule 16b-3. This Plan shall be deemed to contain,
and such options shall contain, and the Shares issued upon exercise thereof
shall be subject to, such additional conditions and restrictions as may be
required by Rule 16b-3 to qualify for the maximum exemption from Section 16 of
the Exchange Act with respect to Plan transactions.
24. Notice of Disqualifying Dispositions.
By electing to participate in the Plan, each participant agrees to notify the
Company in writing immediately after the participant sells, transfers or
otherwise disposes of any Shares acquired under the Plan, if such disposition
occurs within the earlier of (i) two (2) years of the Offering Date, or (ii) one
(1) year of the Purchase Date, associated with such Shares. Each participant
further agrees to provide any information about a disposition of Shares as may
be requested by the Company to assist it in complying with any applicable tax
laws.
25. Withholding of Taxes.
Each participant must make adequate provision for all applicable federal, state,
or other tax withholding obligations which may arise upon the exercise of any
option or the disposition of any Shares.
26. No Employment Rights.
The Plan does not create, directly or indirectly, any right for the benefit of
any employee or class of employees to purchase any Shares from the Company
(other than as expressly provided in, and subject to the terms and conditions
of, the Plan), or create in any employee or class of employees any right with
respect to continuation of employment by the Company or any Subsidiary, and it
shall not be deemed to interfere in any way with the Company’s or any
Subsidiary’s right to terminate, or otherwise modify, an employee’s employment
at any time.
27. Offsets.
To the extent permitted by law, the Company shall have the absolute right to
withhold any amounts payable to any participant under the terms of the Plan to
the extent of any amount owed for any reason by such participant to the Company
or any Subsidiary and to set off and apply the amounts so withheld to payment of
any such amount owed to the Company or any Subsidiary, whether or not such
amount shall then be immediately due and payable and in such order or priority
as among such amounts owed as the Board or its committee, in its sole
discretion, shall determine.
28. Captions.
The captions of the sections and paragraphs of this Plan have been inserted
solely as a matter of convenience and in no way define or limit the scope or
intent of any provision of the Plan. References to sections herein are to the
specified sections of this Plan unless another reference is specifically stated.
Wherever used herein, a singular number shall be deemed to include the plural
unless a different meaning is required by the context.
29. Governing Law.


8



--------------------------------------------------------------------------------

Exhibit 10.2




The internal laws of the State of Delaware shall govern all matters relating to
this Plan except to the extent superseded by the laws of the United States.




9

